Singleton, Judge:
This claim was filed before the Attorney General of West Virginia on December 21, 1966, and the evidence offered on behalf of the claimant and respondent heard by this Court on November 1, 1967.
The claimant was not represented by counsel.
This claim is for damages to a 1956 Chevrolet pick-up truck owned by the claimant which was parked adjacent to West Virginia State Route 49, at or near Lynn, Near Thacker, Mingo County, West Virginia, on or about August 29, 1966, said damages being allegedly caused by blasting operations conducted by employees of the State Road Commission. The evidence of the claimant and that of the respondent indicate that the employees of the State Road Commission were conducting blasting operations for the removal of certain shoulder rock along State Route 49; that as a result of one detonation fragments of rock and debris damaged claimant’s vehicle as well as a dwelling house situate near by, and that the blasting operations were being conducted by the said employees of the State Road Commission in accordance with orders issued by their County and District Supervisors. There is no evidence that the claimant was guilty of any act or omission that contributed to the damage sustained.
It is the opinion of this Court that the claimant has proven his case by a preponderance of the evidence and that this claim in equity and good conscience should be paid by the State of West Virginia.
*23It is, therefore, the judgment of this Court that the claimant, Clarence E. Dotson, should recover, and we do hereby award to said claimant the sum of $87.55.